Title: James Madison to Thomas Jefferson, 14 October 1812
From: Madison, James
To: Jefferson, Thomas


          Dear Sir Washington Ocr 14. 1812
          I recd your favor of the 2d inclosing the letter from Mr Meigs. The place he wishes, has been long allotted to Mr Mansfield, who preferred it to that of the Surveyorship held by him; and who has just obtained the exchange; and a Commission for the place vacated, has just been sent to Mr Meigs, who was long ago recommended for it; and who it was understood wished it. It is the more probable that it will be acceptable to him, as he has connections in the W. Country, particularly the present Govr of Ohio.
          I see so little chance of being able to peruse the lucubrations of Faronda you were so good as to send me, that I replace them, for the present at least in your hands
          The last intelligence from the Westward left a  military crisis near Fort Defiance. Winchester with about half the army, was encamped within 3 miles of the encampment of about 300 British Troops with some field pieces & a body of Indians stated at 2000. or 2500. It is probable they were destined agst Fort Wayne; with the general view of finding employment for our forces on their way to Detroit untill the Season should be spent, or Brock could send troops from below. Of our affairs at Niagara & the neighborhood of Montreal, it is difficult to judge, the force of the Enemy being imperfectly known, & that under General Dearborn, depending so much on circumstances.  Our best hopes for the campaign rest on Harrison; and if no disaster, always to be feared from Indian combats, befall him, there is a probability that he will regain Detroit, and perhaps do more. He has a force of 8 or 10,000 men at least, enthusiastically confiding in him, and a prospect of adequate supplies of every sort, unless it be Cannon, which tho’ on the way, may possibly encounter fatal delays. of this This article however he appears not to make a sine qua non; nor will it be wanted for Detroit, if it be true as is reported that every piece has been withdrawn by the British.
          The latest accts from Europe are in the Newspapers. The ideas of which Foster who & Russel are put in possession, will soon draw from the B. Govt some evidence of their views as to peace.  From France we hear nothing; and shall probably meet Congs with under the perplexity of that situation
          The current Elections bring the popularity of the war or of the administration, or both, to the Experimentum Crucis. In this State the issue is not favorable, tho’ less otherwise that than would appear. In the Congressional Districts the Republicans I believe, have not lost ground at all, notwithstanding the auxiliaries to federalism. In the State Legislature, they will be in a minority on a joint vote.  Penna altho’ admitted to be shaken, is represented to be safe. New Jersey is doubtful at least. The same is the case with New Hampshire. North Carolina also is reported to be in  considerable vibration. The other States, were remain pretty decided on one hand or on the other.
          You will be amused with the little work of the Author of several humurous publications. Irvine of N. York. It sinks occasionally into low & local phrases, and sometimes forgets the allegorical character. But is in general good painting on substantial Canvas.
          Affece respects.James Madison
        